Citation Nr: 0334593	
Decision Date: 12/11/03    Archive Date: 12/24/03	

DOCKET NO.  02-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain. 

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee. 

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., and from a November 2000 decision by the VARO in 
Baltimore, Maryland.  


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected lumbosacral strain, as well as for 
chondromalacia of the right and left knees.  In pertinent 
part, it is argued that various manifestations of those 
disabilities are more severe than currently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the respective schedular evaluations now 
assigned. 

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
To implement the provisions of this law, the VA has 
promulgated regulations.  See 38 C.F.R. §§ 3.152, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 1983 (2002).  

The Board notes that, despite certain correspondence from the 
RO in February 2001, and a Statement of the Case dated in 
December of that same year, the RO has to date failed to 
provide the veteran and his representative with adequate 
notice of the information and evidence necessary to 
substantiate his claims.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
and his representative may be provided with such notice.  

The Board further notes that, based on a review of the claims 
folder, the veteran was last afforded a VA orthopedic 
examination for compensation purposes in March 2001, more 
than two years ago.  Under such circumstances, an additional, 
more contemporaneous VA examination will be undertaken prior 
to a final adjudication of the veteran's current claims. 

Finally, the Board notes that, effective September 26, 2003, 
the schedular criteria for service-connected disabilities of 
the spine underwent revision.  Those criteria have yet to be 
considered in the evaluation of the veteran's service-
connected lumbosacral strain.  Such consideration is 
necessary prior to a final adjudication of the veteran's 
claim for an increased evaluation.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002) and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, they should be given 
the opportunity to respond.  

2.  The RO should then contact the 
veteran, and obtain the names, addresses, 
and dates of treatment of all medical 
care providers, VA or private, who 
treated him for lumbosacral strain or 
chondromalacia of either knee subsequent 
to March 2001, the date of the veteran's 
most recent VA compensation and pension 
examination.  These records should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file and the 
veteran and his representative should be 
so informed.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to more 
accurately determine the current severity 
of his service-connected lumbosacral 
strain and chondromalacia of both knees.  
All indicated tests and studies should be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
pertinent symptomatology and findings 
should be reported in detail.  

As part of the orthopedic examination, 
the orthopedic examiner should identify 
and describe any current symptomatology, 
to include functional loss associated 
with the lumbar spine or either knee due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
and coordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The orthopedic examiner should 
additionally discuss factors associated 
with disability, such as objective 
indications of pain on pressure or 
manipulation.  As regards the veteran's 
service-connected lumbosacral strain, the 
examiner should comment as to the 
presence (or absence) of muscle spasm 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  Any neurological 
manifestations directly attributable to 
the lumbosacral strain should also be 
described.  Finally, the orthopedic 
examiner should inquire as to whether the 
veteran experiences flareups associated 
with his service-connected low back 
disorder or knee disability.  To the 
extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report a scheduled VA 
examination without good cause shown may 
have an adverse effect on his claims.  

5.  The RO should then review the claims 
for increased evaluations for service-
connected lumbosacral strain and 
chondromalacia of the right and left 
knees.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, and specifically including 
the provisions of 38 C.F.R. Part 4, Code 
5237, effective September 26, 2003.  A 
reasonable period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit and other legal precedents.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




